ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20 — 10(b), on the granting of a motion for discipline by consent (DRB 12-176) of GARY L. MASON of MANALAPAN, who was admitted to the bar of this State in 1990;
And the District IX Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 3.4(g) (threatening to present criminal charges to obtain an improper advantage in a civil matter);
And the parties having agreed that respondent’s conduct violated RPC 3.4(g), and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. IX-2012-0005E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that GARY L. MASON of MANALAPAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *572expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.